In a proceeding to permanently stay arbitration, the petitioners appeal from an order of the Supreme Court, Kings County (Harkavy, J.), dated August 17, 2004, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
The petitioners did not make a prima facie case showing of their entitlement to a stay of the demand of the respondent Carmen V Ramos to arbitrate her claim for underinsured motor*758ist benefits under her insurance policy with the petitioners. Accordingly, the Supreme Court properly denied the petition (see Matter of Lumbermens Mut. Cas. Co. v Quintero, 305 AD2d 684 [2003], lv denied 100 NY2d 515 [2003]).
The petitioners’ contention that Ramos violated the provisions of her insurance policy by failing to properly safeguard the petitioners’ subrogation rights was improperly raised for the first time in their reply papers (see Sanz v Discount Auto, 10 AD3d 395 [2004]; Matter of Ramsey v City of New York, 8 AD3d 392 [2004]). Florio, J.P., Luciano, Skelós and Lifson, JJ., concur.